UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Steven C. Leuthold Leuthold Weeden Capital Management, LLC 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Leuthold Core Investment Fund Consolidated Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 58.36% Auto Components - 0.03% Minth Group, Ltd. (b) Automobiles - 0.64% BYD Co., Ltd. (b) Beverages - 0.61% Coca Cola Femsa SAB De CV - ADR Fomento Economico Mexicano SAB De CV - ADR Chemicals - 1.18% China BlueChemical Ltd. (b) Olin Corp. Sherwin Williams Co. Commercial Banks - 1.45% Canadian Imperial Bank of Commerce (b) International Bancshares Corp. Popular, Inc. (a)(b) Construction Materials - 0.07% Semen Gresik Persero Tbk PT (b) Distributors - 0.11% Jardine Cycle & Carriage, Ltd. (b) Diversified Consumer Services - 0.10% New Oriental Education & Technology Group, Inc. - ADR (a) Diversified Financial Services - 0.06% Bursa Malaysia BHD (b) Diversified Telecommunication Services - 0.66% China Communication Services Corp., Ltd. (b) China Unicom, Ltd. (b) Telekomunikasi Indonesia Tbk PT - ADR Electronic Equipment, Instruments & Components - 2.60% Arrow Electronics, Inc. (a) Avnet, Inc. (a) Benchmark Electronics, Inc. (a) Flextronics International, Ltd. (a) Molex, Inc. Plexus Corp. (a) Sanmina-SCI Corp. (a) Tyco Electronics, Ltd. (b) Energy Equipment & Services - 1.00% McDermott International, Inc. (a)(b) Food & Staples Retailing - 0.12% CP ALL PCL (a)(b) Food Products - 1.04% Chaoda Modern Agriculture Holdings, Ltd. (b) China Green Holdings, Ltd. (b) Golden Agri-Resources, Ltd. (b) Lotte Confectionery Co., Ltd. (b) Wilmar International, Ltd. (b) Health Care Equipment & Supplies - 0.67% Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Ltd. (b) Supermax Corp. BHD (b) Top Glove Corp BHD (b) Health Care Providers & Services - 4.77% Aetna, Inc. CIGNA Corporation Coventry Health Care, Inc. (a) Humana, Inc. (a) Magellan Health Services, Inc. (a) Molina Healthcare, Inc. (a) Hotels, Restaurants & Leisure - 0.11% Ctrip.com International, Ltd. - ADR (a) REXLot Holdings, Ltd. (b) Household Durables - 4.68% Garmin, Ltd. (b) Harman International Industries, Inc. (a) LG Electronics, Inc. (b) Panasonic Corp. - ADR Sharp Corp. (b) Sony Corp. - ADR Whirlpool Corp. Woongjin Coway Co., Ltd. (b) Industrial Conglomerates - 5.21% 3M Co. Carlisle Companies, Inc. General Electric Co. Koninklijke Philips Electronics N.V. - NYS Siemens AG - ADR Tyco International, Ltd. (b) Insurance - 0.36% China Life Insurance Co., Ltd. (b) Internet Software & Services - 0.72% Baidu, Inc. - ADR (a) Tencent Holdings, Ltd. (b) IT Services - 1.99% Fidelity National Information Services, Inc. Genpact, Ltd. (a)(b) International Business Machines Corporation Sapient Corp. Leisure Equipment & Products - 0.27% Polaris Industries Inc. Machinery - 1.12% Cummins, Inc. United Tractors Tbk PT (b) Weichai Power Co., Ltd. (b) Marine - 0.23% China Shipping Development Co., Ltd. (b) Media - 4.26% BEC World PCL (b) Cheil Worldwide Inc. (b) Comcast Corp. - Class A Directv - Class A (a) DISH Network Corp. - Class A Grupo Televisa SA - ADR Scripps Networks Interactive Inc. - Class A Time Warner Cable, Inc. Multiline Retail - 0.37% Golden Eagle Retail Group, Ltd. (b) New World Department Store China Ltd. (b) Parkson Holdings BHD (b) Oil, Gas & Consumable Fuels - 1.14% Banpu PLC (b) Occidental Petroleum Corp. Paper & Forest Products - 2.98% Domtar Corp. (a) Fibria Celulose S.A. - ADR (a) International Paper Co. MeadWestvaco Corporation Schweitzer-Mauduit International, Inc. Pharmaceuticals - 0.68% China Pharmaceutical Group, Ltd. (b) Endo Pharmaceuticals Holdings,Inc. (a) Pfizer, Inc. Real Estate Investment Trusts (REITs) - 5.53% Entertainment Properties Trust HRPT Properties Trust Lexington Realty Trust National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Senior Housing Properties Trust Washington Real Estate Investment Trust Real Estate Management & Development - 0.05% New World Development, Ltd. (b) Semiconductors & Semiconductor Equipment - 6.88% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (a) Atheros Communications, Inc. (a) Broadcom Corp. - Class A Cirrus Logic, Inc. (a) Intel Corp. LSI Corp. (a) Micrel, Inc. ON Semiconductor Corp. (a) RF Micro Devices, Inc. (a) Samsung Electronics Co., Ltd. - GDR (Acquired 01/25/2010 through 02/03/2010, Cost $13,920,256) (a)(e) Transcend Information, Inc. (b) Volterra Semiconductor Corp. (a) Software - 0.12% Longtop Financial Technologies, Ltd. - ADR (a) Shanda Interactive Entertainment, Ltd. - ADR (a) Specialty Retail - 3.81% Best Buy, Inc. Hhgregg, Inc. (a) Home Depot, Inc. Lowe's Cos, Inc. Radioshack Corp. Textiles, Apparel & Luxury Goods - 0.67% 361 Degrees International, Ltd. (b) Fossil, Inc. (a) Li Ning Co., Ltd. (b) Tobacco - 0.50% Phillip Morris International, Inc. Transportation Infrastructure - 0.50% Grupo Aeroportuario del Sureste SAB de CV - ADR Jasa Marga PT (b) Zhejiang Expressway Co., Ltd. (b) Water Utilities - 0.23% Guangdong Investment, Ltd. (b) Wireless Telecommunication Services - 0.84% America Movil SAB de CV - ADR Globe Telecom, Inc. (b) TOTAL COMMON STOCKS (Cost $770,670,455) INVESTMENT COMPANIES - 13.49% Exchange Traded Funds - 9.08% iShares FTSE/Xinhua China 25 Index Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI South Africa Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares S&P Latin America 40 Index Fund Market Vectors - Russia ETF (d) SPDR S&P Emerging Middle East & Africa ETF (d) Vanguard Emerging Markets ETF Mutual Funds - 4.41% Central Europe & Russia Fund, Inc. Fidelity China Region Fund ING Russia Fund - Class A (a)(d) Matthews China Fund Matthews India Fund Matthews Korea Fund (d) US Global Investors Funds: Eastern European Fund (a)(d) TOTAL INVESTMENT COMPANIES (Cost $143,993,635) EXCHANGE TRADED NOTES - 0.53% iPath MSCI India Index ETN (a) TOTAL EXCHANGE TRADED NOTES (Cost $6,890,685) Troy Ounces PRECIOUS METALS - 3.02% Gold Bullion (a)(f) Silver (a)(f) TOTAL PRECIOUS METALS (Cost $28,159,908) Principal Amount FOREIGN GOVERNMENT BONDS - 3.18% Republic of Brazil 12.500%, 01/05/2022 (b) BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $33,561,574) Shares SHORT-TERM INVESTMENTS - 8.41% Money Market Funds - 8.41% Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost $110,414,412 ) Total Investments (Cost $1,093,690,669) - 86.99% Other Assets in Excess of Liabilities - 13.01% (g) TOTAL NET ASSETS - 100.00% ADR American Depository Receipt BRL Brazilian Real GDR Global Depository Receipt NYS New York Registered Shares Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. (d) A portion of this security is considered illiquid.The market value of these securities total $35,145,816, which represents 2.68% of total net assets. If a Fund purchases more than 1% of any class of security of a registered open-end investment company, such investment will be considered an illiquid investment. (e) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2010, the market value of these securities total $ 12,106,922 which represents 0.92% of total net assets. (f) The Leuthold Core Investment Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Core Investment, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Core Investment Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. (g) All or a portion of the assets have been committed as collateral for open securities sold short. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 2.88% Biotechnology - 0.06% Onyx Pharmaceuticals, Inc. Vertex Pharmaceuticals, Inc. Capital Markets - 0.21% Greenhill & Co., Inc. MF Global Holdings Ltd optionsXpress Holdings, Inc. Stifel Financial Corp. TD Ameritrade Holding Corp. The Charles Schwab Corp. Chemicals - 0.10% Intrepid Potash, Inc. Monsanto Co. Sociedad Quimica y Minera de Chile SA - ADR Commercial Banks - 0.17% Associated Banc-Corp. First Horizon National Corp. Old National Bancorp Westamerica Bancorporation Wilmington Trust Corp. Commercial Services & Supplies - 0.14% Covanta HoldingCorp. Republic Services, Inc. Waste Management, Inc. Construction & Engineering - 0.12% Foster Wheeler AG (a) Granite Construction, Inc. URS Corp. Construction Materials - 0.13% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. Diversified Financial Services - 0.09% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 0.03% Korea Electric Power Corp. - ADR Energy Equipment & Services - 0.07% Key Energy Services, Inc. Weatherford International Ltd. (a) Health Care Equipment & Supplies - 0.04% Alere, Inc. Health Care Technology - 0.04% Quality Systems, Inc. Hotels, Restaurants & Leisure - 0.04% Marriott International Inc. - Class A Household Durables - 0.12% KB Home MDC Holdings, Inc. Ryland Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 0.04% Calpine Corp. Internet Software & Services - 0.18% Equinix, Inc. GSI Commerce, Inc. IAC/InterActiveCorp Monster Worldwide, Inc. Rackspace Hosting, Inc. Leisure Equipment & Products - 0.05% Pool Corp. Media - 0.07% Lamar Advertising Co. - Class A Thomson Reuters Corp. (a) Metals & Mining - 0.14% Harmony Gold Mining Co., Ltd. - ADR Royal Gold, Inc. Silver Standard Resources, Inc. (a) Oil, Gas & Consumable Fuels - 0.29% Bill Barrett Corp. Consol Energy, Inc. Holly Corp. Petrohawk Energy Corp. Range Resources Corp. Tesoro Corp. Valero Energy Corp. Professional Services - 0.08% Robert Half International, Inc. Towers Watson & Co. - Class A Real Estate Investment Trusts (REITs) - 0.13% American Campus Communities, Inc. Corporate Office Properties Trust SBI MD EastGroup Properties, Inc. Road & Rail - 0.04% Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 0.05% Formfactor, Inc. MEMC Electronic Materials, Inc. Software - 0.20% Adobe Systems, Inc. Concur Technologies, Inc. Electronic Arts, Inc. Nuance Communications, Inc. SolarWinds, Inc. Thrifts & Mortgage Finance - 0.08% People's United Financial, Inc. TFS Financial Corp. Wireless Telecommunication Services - 0.17% American Tower Corp. - Class A Crown Castle International Corp. Leap Wireless International, Inc. SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Proceeds $38,713,909) INVESTMENT COMPANIES - 1.20% Exchange Traded Funds - 1.20% Powershares QQQ SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $15,984,659) UNITED STATES TREASURY OBLIGATIONS - 2.07% United States Treasury Bond - 1.09% 3.375%, 11/15/2019 United States Treasury Strip Principal - 0.98% 4.250%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $24,789,212 ) Total Securities Sold Short (Proceeds $79,487,780) - 6.15% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Leuthold Core Investment Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investment at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Exchange Traded Funds - - Mutual Funds - Exchange Traded Notes - - Precious Metals - - Foreign Government Bonds - - Money Market Funds - - Total Investments in Securities $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Exchange Traded Funds - - Unites States Treasury Obligations - - Total Securities Sold Short $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Semiconductors & Semiconductor Equipment industry. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Asset Allocation Fund Consolidated Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 59.49% Aerospace & Defense - 0.48% Lockheed Martin Corp. $ 2,999,221 Northrop Grumman Corp. Raytheon Co. Auto Components - 0.03% Minth Group, Ltd. (a) Automobiles - 0.60% BYD Co., Ltd. (a) Beverages - 0.43% Coca-Cola Femsa SAB De CV - ADR Building Products - 0.43% Owens Corning (b) Chemicals - 2.99% Cabot Corp. Celanese Corp. China BlueChemical, Ltd. (a) Lubrizol Corp. NewMarket Corp. Olin Corp. RPM International, Inc. Commercial Banks - 1.06% Bank of Montreal (a) Canadian Imperial Bank of Commerce (a) Commercial Services & Supplies - 0.10% RR Donnelley & Sons Co. Computers & Peripherals - 1.68% Lexmark International,Inc. - Class A (b) SanDisk Corp. (b) Seagate Technology (a)(b) Western Digital Corp. (b) Construction Materials - 0.06% Semen Gresik Persero Tbk PT (a) Containers & Packaging - 0.14% Packaging Corp. of America Distributors - 0.11% Jardine Cycle & Carriage, Ltd. (a) Diversified Consumer Services - 0.49% Career Education Corp. (b) New Oriental Education & Technology Group - ADR (b) Diversified Financial Services - 0.06% Bursa Malaysia BHD (a) Diversified Telecommunication Services - 0.20% China Communication Services Corp., Ltd. (a) Electric Utilities - 0.42% American Electric Power Co., Inc. Cleco Corp. Electronic Equipment, Instruments & Components - 0.85% Arrow Electronics, Inc. (b) Avnet, Inc. (b) Tyco Electronics, Ltd. (a) Food & Staples Retailing - 0.69% CP ALL PCL (a)(b) Safeway, Inc. Food Products - 2.57% Chaoda Modern Agriculture Holdings, Ltd. (a) China Green Holdings, Ltd. (a) Golden Agri-Resources, Ltd. (a) Kraft Foods, Inc. Lotte Confectionery Co., Ltd. (a) Sara Lee Corp. Tyson Foods, Inc. Wilmar International, Ltd. (a) Health Care Equipment & Services - 0.45% Sirona Dental Systems, Inc. (b) Health Care Equipment & Supplies - 0.65% Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (a) Supermax Corp. Bhd (a) Top Glove Corp. Bhd (a) Health Care Providers & Services - 2.42% Amedisys, Inc. (b) AmerisourceBergen Corp. Coventry Health Care, Inc. (b) Healthspring, Inc. (b) Humana, Inc. (b) McKesson Corp. Hotels, Restaurants & Leisure - 1.15% Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - ADR (b) REXLot Holdings, Ltd. (a) Starbucks Corp. Household Durables - 1.74% Garmin, Ltd. (a) LG Electronics, Inc. (a) Tempur-Pedic International, Inc. (b) Whirlpool Corp. Woongjin Coway Co., Ltd. (a) Household Products - 0.62% Energizer Holdings, Inc. (b) Kimberly-Clark Corp. Industrial Conglomerates - 1.75% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. - NYS Tyco International, Ltd. (a) Insurance - 1.35% China Life Insurance Co., Ltd. (a) CNO Financial Group, Inc. (b) Prudential Financial, Inc. Unitrin, Inc. Internet Software & Services - 0.71% Baidu, Inc. - ADR (b) Tencent Holdings, Ltd. (a) IT Services - 0.36% Lender Processing Services, Inc. Leisure Equipment & Products - 0.53% Hasbro, Inc. Machinery - 2.50% Caterpillar, Inc. Cummins, Inc. Eaton Corp. Joy Global, Inc. Snap-On, Inc. United Tractors Tbk PT (a) Weichai Power Co., Ltd. (a) Marine - 0.22% China Shipping Development Co., Ltd. (a) Media - 0.74% BEC World PCL (a) Cheil Worldwide, Inc. (a) Viacom, Inc. - Class B (b) Metals & Mining - 1.78% Allegheny Technologies, Inc. BHP Billiton, Ltd. - ADR Cia Siderugica Nacional SA - ADR Freeport-McMoran Copper & Gold, Inc. Teck Resources, Ltd. (a) Vale SA - ADR Multiline Retail - 1.30% Golden Eagle Retail Group, Ltd. (a) Macy's, Inc. New World Department Store China, Ltd. (a) Nordstrom, Inc. Parkson Holdings Bhd (a) Multi-Utilities - 1.03% Alliant Energy Corp. Dominion Resources, Inc. DTE Energy Co. TECO Energy, Inc. Oil, Gas & Consumable Fuels - 3.04% Banpu PLC (a) BP PLC - ADR Chevron Corp. Occidental Petroleum Corp. Williams Partners LP Paper & Forest Products - 0.33% Domtar Corp. (b) Personal Products - 0.64% Herbalife, Ltd. (a) Pharmaceuticals - 4.82% Bristol-Myers Squibb Co. China Pharmaceutical Group, Ltd. (a) Eli Lilly & Co. Johnson & Johnson Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Novartis AG - ADR Sanofi-Aventis SA - ADR Valeant Pharmaceuticals International (b) Real Estate Investment Trusts (REITs) - 7.22% Entertainment Properties Trust HCP, Inc. Health Care REIT, Inc. HRPT Properties Trust Lexington Realty Trust National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Senior Housing Properties Trust Ventas, Inc. Washington Real Estate Investment Trust Real Estate Management & Development - 0.04% New World Development, Ltd. (a) Semiconductors & Semiconductor Equipment - 2.48% Altera Corp. Intel Corp. Marvell Technology Group, Ltd. (a)(b) NVIDIA Corp. (b) Teradyne, Inc. (b) Texas Instruments, Inc. Transcend Information, Inc. (a) Software - 0.35% Longtop Financial Technologies, Ltd. - ADR (b) Microsoft Corp. Shanda Interactive Entertainment, Ltd. - ADR (b) Specialty Retail - 1.97% Bed Bath & Beyond, Inc. (b) Foot Locker, Inc. JOS A Bank Clothiers, Inc. (b) Limited Brands, Inc. Textiles, Apparel & Luxury Goods - 2.98% 361 Degrees International, Ltd. (a) Carter's, Inc. (b) Coach, Inc. Deckers Outdoor Corp. (b) Li Ning Co., Ltd. (a) Skechers U.S.A., Inc. (b) Warnaco Group, Inc. (b) Tobacco - 2.00% Altria Group, Inc. British American Tobacco PLC - ADR Lorillard, Inc. Reynolds American, Inc. Transportation Infrastructure - 0.39% Jasa Marga PT (a) Zhejiang Expressway Co., Ltd. (a) Water Utilities - 0.22% Guangdong Investment Ltd. (a) Wireless Telecommunication Services - 0.32% China Unicom Ltd. (a) Globe Telecom, Inc. (a) TOTAL COMMON STOCKS (Cost $688,348,808) INVESTMENT COMPANIES - 12.87% Exchange Traded Funds - 8.64% iShares FTSE/Xinhua China 25 Index Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares S&P Latin America 40 Index Fund Market Vectors - Russia ETF (d) SPDR S&P Emerging Middle East & Africa ETF (d) Mutual Funds - 4.23% Central Europe & Russia Fund, Inc. Fidelity China Region Fund ING Russia Fund - Class A (b)(d) Matthews China Fund Matthews India Fund US Global Investors Funds - Eastern European Fund (b)(d) TOTAL INVESTMENT COMPANIES (Cost $141,663,696) EXCHANGE TRADED NOTES - 0.53% iPath MSCI India Index ETN (b) TOTAL EXCHANGE TRADED NOTES (Cost $6,370,219) Troy Ounces PRECIOUS METALS - 3.24% Gold Bullion (b)(f) Silver (b)(f) TOTAL PRECIOUS METALS (Cost $28,043,904) Principal Amount FOREIGN GOVERNMENT BONDS - 3.18% Republic of Brazil 12.500%, 01/05/2022 (a) BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $27,638,200) Shares SHORT-TERM INVESTMENTS - 7.95% Money Market Funds - 7.95% Fidelity Institutional Money Market Fund - Government Portfolio 0.04% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $97,187,657) Total Investments (Cost $989,252,484) - 87.26% Other Assets in Excess of Liabilities - 12.74% (e) TOTAL NET ASSETS - 100.00% $ 1,222,139,702 Percentages are stated as a percent of net assets. ADR American Depository Receipt BRL Brazilian Real NYS New York Registered Shares (a)Foreign issued security. (b)Non-income producing security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. (d)A portion of this security is considered illiquid. The market value of these securities total $30,188,158, which represents 2.47% of total net assets. If a Fund purchases more than 1% of any class of security of a registered open-end investment company, such investment will be considered an illiquid investment. (e)All or a portion of the assets have been committed as collateral for open securities sold short. (f) The Leuthold Asset Allocation Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Asset Allocation, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Asset Allocation Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. Leuthold Asset Allocation Fund Consolidated Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 2.85% Biotechnology - 0.06% Onyx Pharmaceuticals, Inc. $ 146,035 Vertex Pharmaceuticals, Inc. Capital Markets - 0.21% Greenhill & Co., Inc. MF Global Holdings, Ltd optionsXpress Holdings, Inc. Stifel Financial Corp. TD Ameritrade Holding Corp. The Charles Schwab Corp. Chemicals - 0.10% Intrepid Potash, Inc. Monsanto Co. Sociedad Quimica y Minera de Chile SA - ADR Commercial Banks - 0.17% Associated Banc-Corp. First Horizon National Corp. Old National Bancorp Westamerica Bancorporation Wilmington Trust Corp. Commercial Services & Supplies - 0.14% Covanta HoldingCorp. Republic Services, Inc. Waste Management, Inc. Construction & Engineering - 0.11% Foster Wheeler AG (a) Granite Construction, Inc. URS Corp. Construction Materials - 0.12% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. Diversified Financial Services - 0.09% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 0.03% Korea Electric Power Corp. - ADR Energy Equipment & Services - 0.07% Key Energy Services, Inc. Weatherford International, Ltd. (a) Health Care Equipment & Supplies - 0.03% Alere, Inc. Health Care Technology - 0.04% Quality Systems, Inc. Hotels, Restaurants & Leisure - 0.04% Marriott International Inc. - Class A Household Durables - 0.12% KB Home MDC Holdings, Inc. Ryland Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 0.04% Calpine Corp. Internet Software & Services - 0.19% Equinix, Inc. GSI Commerce, Inc. IAC/InterActiveCorp Monster Worldwide, Inc. Rackspace Hosting, Inc. Leisure Equipment & Products - 0.05% Pool Corp. Media - 0.07% Lamar Advertising Co. - Class A Thomson Reuters Corp. (a) Metals & Mining - 0.14% Harmony Gold Mining Co., Ltd. (a) Royal Gold, Inc. Silver Standard Resources, Inc. (a) Oil, Gas & Consumable Fuels - 0.28% Bill Barrett Corp. Consol Energy, Inc. Holly Corp. Petrohawk Energy Corp. Range Resources Corp. Tesoro Corp. Valero Energy Corp. Professional Services - 0.08% Robert Half International, Inc. Towers Watson & Co. - Class A Real Estate Investment Trusts (REITs) - 0.13% American Campus Communities, Inc. Corporate Office Properties Trust SBI MD EastGroup Properties, Inc. Road & Rail - 0.04% Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 0.05% Formfactor, Inc. MEMC Electronic Materials, Inc. Software - 0.20% Adobe Systems, Inc. Concur Technologies, Inc. Electronic Arts, Inc. Nuance Communications, Inc. SolarWinds, Inc. Thrifts & Mortgage Finance - 0.08% People's United Financial, Inc. TFS Financial Corp. Wireless Telecommunication Services - 0.17% American Tower Corp. - Class A Crown Castle International Corp. Leap Wireless International, Inc. SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Proceeds $35,682,856 ) INVESTMENT COMPANIES - 1.18% Exchange Traded Funds - 1.18% Powershares QQQ SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $14,695,730 ) UNITED STATES TREASURY OBLIGATIONS - 2.06% United States Treasury Bond - 1.09% 3.375%, 11/15/2019 United States Treasury Strip Principal- 0.97% 4.250%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $22,925,879) Total Securities Sold Short (Proceeds $73,304,465) - 6.09% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a)Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Leuthold Asset Allocation Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Exchange Traded Funds - - Mutual Funds - Exchange Traded Notes - - Precious Metals - - Foreign Government Bonds - - Money Market Funds - - Total Investments in Securities $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Exchange Traded Funds - - United States Treasury Obligations - - Total Securities Sold Short $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Fund Consolidated Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 70.80% Aerospace & Defense - 4.49% Aselsan Elektronik Sanayi Ve Ticaret AS (a) $ 1,390,509 Bombardier Inc. Class - B (a) General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rolls-Royce Group PLC (a)(b) Teledyne Technologies, Inc. (b) Auto Components - 2.74% Cheng Shin Rubber Industry Co., Ltd. (a)(b) Lear Corp. (b) Minth Group, Ltd. (a) TRW Automotive Holdings Corp. (b) Automobiles - 3.42% Dongfeng Motor Group Co., Ltd. (a) Ford Otomotiv Sanayi AS (a)(b) Honda Motor Co., Ltd. (a) Hyundai Motor Co. (a) Kia Motors Corp. (a)(b) Tofas Turk Otomobil Fabrikasi AS (a)(b) Chemicals - 3.87% China Petroleum Development Corp. (a)(b) Fuchs Petrolub AG (a) Hanwha Chemical Corp. (a)(b) Honam Petrochemical Corp. (a) LCY Chemical Corp. (a)(b) Commercial Banks - 0.25% RHB Capital BHD (a) Commercial Services & Supplies - 0.02% K-Green Trust (a)(b) Consumer Finance - 5.05% Banco Compartamos SA de CV (a) Capital One Financial Corp. Cash Amererica International, Inc. Credit Accepetance Corp. (b) Discover Financial Services International Personal Finance PLC (a) Provident Financial PLC (a) Samsung Card Co. (a) Electronic Equipment, Instruments & Components - 3.94% Asahi Kasei Corp. (a) Canon Electronics, Inc. (a) Coretronic Corp. (a)(b) Ju Teng International Holdings, Ltd. (a) Kingboard Chemical Holdings, Ltd. (a) Kingboard Laminates Holdings, Ltd. (a) LG Display Co., Ltd. - ADR Energy Equipment & Services - 0.72% McDermott International, Inc. (a)(b) Food & Staples Retailing - 3.43% Alimentation Couche Tard, Inc. - Class B (a)(b) Alliance Global Group Inc. (a)(b) Axfood AB (a) Delhaize Group SA (a) Koninklijke Ahold NV (a) Rallye SA (a) Health Care Equipment & Supplies - 0.17% CareFusion Corp. (b) Health Care Providers & Services - 8.10% Aetna, Inc. Amedisys, Inc. (b) AMERIGROUP Corp. (b) Cardinal Health, Inc. Community Health Systems Inc. (b) Humana, Inc. (b) McKesson Corp. Psychiatric Solutions, Inc. (b) UnitedHealth Group, Inc. Wellpoint, Inc. (b) Industrial Conglomerates - 5.23% Carlisle Companies, Inc. CJCorp. (a) Discount InvestmentCorp. (a) General Electric Co. Hutchison Whampoa Ltd. (a) Jardine Strategic Holdings, Ltd. (b) Keppel Corp. Ltd. (a) MMC Corp. Bhd (a) NWS Holdings Ltd. (a) Reunert Ltd. (a) Insurance - 2.04% Endurance Specialty Holdings, Ltd. Hannover Rueckversicherung AG (a) Transatlantic Holdings, Inc. Internet Software & Services - 1.51% Akamai Technologies, Inc. (b) IT Services - 0.99% Wipro, Ltd. - ADR Media - 8.15% CBS Corp. Comcast Corp. - Class A Daiichikosho Co. Ltd. (a) DISH Network Corp. - Class A Metropole Television SA (a) Naspers Ltd. (a) News Corp. - Class A ProSiebenSat.1 Media AG (a) The Walt Disney Co. TV Azteca, S.A. de CV (a) Viacom Inc. - Class B (b) Paper & Forest Products - 5.21% China Forestry Holdings Ltd. (a) Domtar Corp. (b) Holmen AB (a) International Paper Co. MeadWestvaco Corporation Semapa-Sociedade de Investimento e Gestao (a) Sino-Forest Corp. (a)(b) Suzano Papel e Celulose SA (a)(b) Svenska Cellulosa AB (a) Real Estate Investment Trusts (REITs) - 3.30% American Capital Agency Corp. Annaly Capital Management, Inc. MFA Financial, Inc. Road & Rail - 3.78% Canadian Pacific Railway Ltd. (a) ComfortDelgro Corp. Ltd. (a) CSX Corp. Globaltrans Investment PLC - GDR (a)(b) Nippon Konpo Unyu Soko Co. Ltd. (a) Sankyu, Inc. (a)(b) Specialty Retail - 3.69% AutoNation,Inc. (b) CarMax, Inc. (b) Collective Brands, Inc. (b) Delek Automotive Systems Ltd. (a) Dufry Group - BDR (b) Jo-Ann Stores, Inc. (b) K's Holdings Corp. (a) WH Smith PLC (a) Wireless Telecommunication Services - 0.70% America Movil SAB de CV - ADR TOTAL COMMON STOCKS (Cost $162,132,317) INVESTMENT COMPANIES - 10.09% Exchange Traded Funds - 7.71% Advent Claymore Global Convertible Securities & Income Fund iShares Barclays Intermediate Credit Bond Fund iShares iBoxx High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JPMorgan USD Emerging Markets Bond Fund PowerShares Emerging Markets Sovereign Debt Portfolio SPDR Barclays Capital High Yield Bond ETF Mutual Funds - 2.38% ING Clarion Global Real Estate Income Fund RidgeWorth Seix Floating Rate High Income Fund T Rowe Price High Yield Fund Vanguard High-Yield Corporate Fund TOTAL INVESTMENT COMPANIES (Cost $21,395,345) Troy Ounces PRECIOUS METALS - 3.21% Gold Bullion (b)(d) Silver (b)(d) TOTAL PRECIOUS METALS (Cost $5,809,258) Principal Amount UNITED STATES TREASURY OBLIGATIONS - 2.37% United States Treasury Inflation Indexed Bonds 1.250%, 04/15/2014 TOTAL UNITED STATES TREASURY OBLIGATIONS(Cost $5,365,107) FOREIGN GOVERNMENT BONDS - 2.75% Commonwealth of Australia 5.750%, 06/15/2011 (a) AUD Republic of Brazil 12.500%, 01/05/2022 (a) BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $6,539,354) Shares SHORT-TERM INVESTMENTS - 6.46% Money Market Funds - 6.46% Dreyfus Government Cash Management Fund 0.03%, (c) Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost $14,660,376 ) Total Investments (Cost $215,901,757) - 95.68% Other Assets in Excess of Liabilities - 4.32% (e) TOTAL NET ASSETS - 100.00% $ 226,892,780 Percentages are stated as a percent of net assets. AUD Australian Dollar BRL Brazilian Real ADR American Depository Receipt BDR Brazilian Depository Receipt GDR Global Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. (d) The Leuthold Global Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Global Fund, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Global Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. (e) All or a portion of the assets have been committed as collateral for open securities sold short. Leuthold Global Fund Consolidated Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 4.08% Air Freight & Logistics - 0.22% Deutsche Post AG (a) Expeditors International of Washington, Inc. Kintetsu World Express, Inc.(a) Panalpina Welttransport Holding AG (a) United Parcel Service, Inc. Class - B Biotechnology - 0.17% Abraxis BioScience, Inc. Amylin Pharmaceuticals, Inc. Basilea Pharmaceutica (a) Celgene Corp. Intercell AG (a) United Therapeutics Corp. Vertex Pharmaceuticals, Inc. Zeltia SA (a) Capital Markets - 0.63% Affiliated Managers Group Bank Sarasin & Cie AG (a) CI Financial Corp. (a) Cohen & Steers, Inc. GMP Capital Inc. (a) Greenhill & Co., Inc. Henderson Group PLC (a) ICAP PLC (a) Kabu.com Securities Co., Ltd. (a) Lazard Ltd. Class - A (a) Monex Group, Inc. (a) Morgan Stanley The Charles Schwab Corp. UBS AG (a) Chemicals - 0.31% Incitec Pivot Ltd. (a) Intrepid Potash, Inc. K+S AG (a) Monsanto Co. Mosaic Co. Nufarm Ltd. (a) Potash Corp. of Saskatchewan (a) Sociedad Quimica y Minera de Chile SA - ADR Yara International ASA (a) Communications Equipment - 0.19% Blue Coat Systems, Inc. Ciena Corp. Juniper Networks, Inc. Nokia OYJ - ADR QUALCOMM, Inc. Construction & Engineering - 0.21% ACS Actividades de Construccion y Servicios SA (a) Granite Construction, Inc. Koninklijke Bam Groep NV (a) Obayashi Corp. (a) Outotec OYJ (a) Diversified Telecommunication Services - 0.19% Inmarsat PLC (a) KT Corp. - ADR Telekom Austria AG (a) TW Telecom, Inc. Electrical Equipment - 0.25% Belden, Inc. GrafTech International, Ltd. GS Yuasa Corp. (a) II-VI, Inc. Rockwell Automation, Inc. SGLl Carbon SE (a) Toyo Tanso Co., Ltd. (a) Independent Power Producers & Energy Traders - 0.28% AES Corp. Calpine Corp. Drax Group (a) Edison SpA (a) EDP Renovaveis SA (a) Electric Power Development Co., Ltd. (a) Metals & Mining - 0.25% Carpenter Technology Corp. Fortescue Metals Group, Ltd. (a) Nippon Steel Corp. (a) Nucor Corp. Rautaruukki OYJ (a) Schnitzer Steel Industries Inc. Sumitomo Metal Industries, Ltd. (a) Oil, Gas & Consumable Fuels - 0.26% Clean Energy Fuels Corp. Frontier Oil Corp. Hunting PLC (a) Neste Oil OYJ (a) Petroplus Holdings (a) Saras SpA (a) Showa Shell Sekiyu KK (a) Professional Services - 0.36% Adecco SA (a) Capita Group PLC (a) Hays PLC (a) IHS, Inc. Randstad Holdings NV (a) Robert Half International, Inc. Seek, Ltd. (a) Verisk Analytics Inc - Class A Real Estate Management & Development - 0.48% Atrium European Real Estate, Ltd. (a) Beni Stabili SpA (a) C.B. Richard Ellis Group,Inc. Deutsche Euroshop AG (a) First Captial Realty, Inc. (a) Goldcrest Co., Ltd. (a) Hufvudstaden AB - Class A (a) IVG Immobilien AG (a) Keppel Land, Ltd. (a) St Joe Co. Sumitomo Real Estate Sales Co., Ltd. (a) Thrifts & Mortgage Finance - 0.28% Capitol Federal Financial First Niagara Financial Group, Inc. Hudson City Bancorp, Inc. Northwest Bancshares Inc. People's United Financial, Inc. TFS Financial Corp. TOTAL COMMON STOCKS (Proceeds $9,678,531) PREFERRED STOCKS - 0.10% Diversified Telecommunication Services - 0.10% Brasil Telecom S.A. - ADR Tele Norte Leste Participacoes SA - ADR TOTAL PREFERRED STOCKS (Proceeds $221,144) INVESTMENT COMPANIES - 4.05% Exchange Traded Funds - 4.05% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $9,624,832) UNITED STATES TREASURY OBLIGATIONS - 2.06% United States Treasury Bond 4.250%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $4,361,878 ) Total Securities Sold Short (Proceeds $23,886,385) - 10.29% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Leuthold Global Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- $ 160,630,595 Exchange Traded Funds - - Mutual Funds - Precious Metals - - Foreign Government Bonds - - United States Treasury Obligations - - Money Market Funds - - Total Investments in Securities $- $ 217,100,091 Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stock $- $- Preferred Stock $- $- Exchange Traded Funds - - United States Treasury Obligations - - Total Securities Sold Short $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Select Industries Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 98.34% Beverages - 1.36% Coca-Cola Femsa SAB De CV - ADR $ 177,631 Fomento Economico Mexicano SAB De CV -ADR Chemicals - 2.21% Olin Corp. Sherwin Williams Co. Commercial Banks - 3.20% Canadian Imperial Bank of Commerce (b) International Bancshares Corp. Popular, Inc. (a)(b) Diversified Telecommunication Services - 0.41% Telekomunikasi Indonesia Tbk PT - ADR Electronic Equipment, Instruments & Components - 5.79% Arrow Electronics, Inc. (a) Avnet, Inc. (a) Benchmark Electronics, Inc. (a) Flextronics International Ltd. (a)(b) Molex, Inc. Plexus Corp. (a) Sanmina-SCI Corp. (a) Tyco Electronics, Ltd. (b) Energy Equipment & Services - 2.21% McDermott International, Inc. (a)(b) Health Care Providers & Services - 10.80% Aetna, Inc. CIGNA Corporation Coventry Health Care, Inc. (a) Humana, Inc. (a) Magellan Health Services, Inc. (a) Molina Healthcare, Inc. (a) Household Durables - 10.02% Garmin, Ltd. (b) Harman International Industries, Inc. (a) Panasonic Corp. - ADR Sharp Corp. (b) Sony Corp. - ADR Whirlpool Corp. Industrial Conglomerates - 11.72% 3M Co. Carlisle Companies, Inc. General Electric Co. Koninklijke Philips Electronics N.V. - NYS Siemens AG - ADR Tyco International, Ltd. (b) IT Services - 4.56% Fidelity National Information Services, Inc. Genpact, Ltd. (a)(b) International Business Machines Corporation Sapient Corp. Leisure Equipment & Products - 0.58% Polaris Industries Inc. Machinery - 0.54% Cummins, Inc. Media - 8.83% Comcast Corp. - Class A DIRECTV - Class A (a) DISH Network Corp. - Class A Grupo Televisa SA - ADR Scripps Networks Interactive Inc. - Class A Time Warner Cable, Inc. Oil, Gas & Consumable Fuels - 1.08% Occidental Petroleum Corp. Paper & Forest Products - 6.71% Domtar Corp. (a) Fibria Celulose S.A. - ADR (a) International Paper Co. MeadWestvaco Corporation Schweitzer-Mauduit International, Inc. Pharmaceuticals - 1.40% Endo Pharmaceuticals HoldingsInc. (a) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 15.13% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (a) Atheros Communications, Inc. (a) Broadcom Corp. - Class A Cirrus Logic, Inc. (a) Intel Corp. LSI Corp. (a) Micrel, Inc. ON Semiconductor Corp. (a) RF Micro Devices, Inc. (a) Samsung Electronics Co., Ltd. - GDR (Acquired 1/25/2010, Cost $895,624) (a)(d) Volterra Semiconductor Corp. (a) Specialty Retail - 8.46% Best Buy, Inc. Hhgregg, Inc. (a) Lowe's Cos, Inc. RadioShack Corp. The Home Depot, Inc. Textiles, Apparel & Luxury Goods - 0.31% Fossil, Inc. (a) Tobacco - 1.09% Phillip Morris International Inc. Transportation Infrastructure - 0.19% Grupo Aeroportuario del Sureste SAB de CV - ADR Wireless Telecommunication Services - 1.74% America Movil SAB de CV - ADR TOTAL COMMON STOCKS(Cost $40,828,795) SHORT-TERM INVESTMENTS - 0.70% Money Market Funds - 0.70% Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost $275,835 ) Total Investments (Cost $41,104,630) - 99.04% Other Assets in Excess of Liabilities - 0.96% TOTAL NET ASSETS - 100.00% $ 39,147,984 Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NYS New York Registered Shares (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2010, the market value of these securities total $777,823 which represents 1.99% of total net assets. The cost basis of investments for federal income tax purposes at June 30, 2010, was as follows: Leuthold Select Industries Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ (2,643,068) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010:* Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ 37,717,635 $- $ 38,495,458 Money Market Funds - - Total Investments in Securities $ 37,993,470 $- $ 38,771,293 The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Semiconductors & Semiconductor Equipment Industry. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Undervalued & Unloved Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 98.67% Aerospace & Defense - 1.95% Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Chemicals - 4.88% Lubrizol Corp. Olin Corp. RPM International, Inc. Commercial Banks - 4.34% Bank of Montreal (b) Canadian Imperial Bank of Commerce (b) Commercial Services & Supplies - 0.40% RR Donnelley & Sons Co. Containers & Packaging - 0.58% Packaging Corp. of America Electric Utilities - 1.71% American Electric Power Co., Inc. Cleco Corp. Food & Staples Retailing - 2.35% Safeway, Inc. Food Products - 4.79% Kraft Foods, Inc. Sara Lee Corp. Health Care Providers & Services - 0.38% Coventry Health Care, Inc. (a) Hotels, Restaurants & Leisure - 2.22% Cracker Barrel Old Country Store, Inc. Household Durables - 2.19% Whirlpool Corp. Household Products - 2.54% Energizer Holdings, Inc. (a) Kimberly-Clark Corp. Industrial Conglomerates - 7.15% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. - NYS Tyco International Ltd. (b) Insurance - 0.65% Unitrin, Inc. Machinery - 5.20% Caterpillar, Inc. Eaton Corp. Joy Global, Inc. Snap-On, Inc. Metals & Mining - 4.69% Allegheny Technologies, Inc. BHP Billiton Ltd. - ADR Cia Siderugica Nacional S.A. - ADR Teck Resources Ltd. (b) Multiline Retail - 3.91% Macy's, Inc. Nordstrom, Inc. Multi-Utilities - 4.19% Alliant Energy Corp. Dominion Resources, Inc. DTE Energy Co. TECO Energy, Inc. Oil, Gas & Consumable Fuels - 4.98% Chevron Corp. Occidental Petroleum Corp. Pharmaceuticals - 12.94% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR Real Estate Investment Trusts (REITs) - 8.10% HCP, Inc. Health Care REIT, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Ventas, Inc. Semiconductors & Semiconductor Equipment - 3.11% Intel Corp. Texas Instruments, Inc. Software - 0.92% Microsoft Corp. Specialty Retail - 6.32% Foot Locker, Inc. JOS A Bank Clothiers, Inc. (a) Limited Brands, Inc. Tobacco - 8.18% Altria Group, Inc. British American Tobacco PLC - ADR Lorillard, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $7,135,404) SHORT-TERM INVESTMENTS - 0.94% Money Market Funds - 0.94% Fidelity Institutional Money Market Fund - Government Portfolio 0.04% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $72,856 ) Total Investments (Cost $7,208,260) - 99.61% Other Assets in Excess of Liabilities - 0.39% TOTAL NET ASSETS - 100.00% $ 7,767,354 Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS New York Registered Shares (a)Non-income producing security. (b)Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010, was as follows*: Leuthold Undervalued & Unloved Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investment at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - Total Investments in Securities $- $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Clean Technology Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 99.86% Auto Components - 5.94% Exide Technologies (a) $ 882,684 Westport Innovations, Inc. (a)(c) Automobiles - 3.11% BYD Co. (c) Tesla Motors, Inc. (a) Building Products - 0.35% Waterfurnace Renewable Energy,Inc. (a)(c) Chemicals - 9.69% ADA-ES, Inc. (a) Cereplast, Inc. (a) LSB Industries, Inc. (a) Commercial Services & Supplies - 4.65% BWT AG (c) Clean Harbors, Inc. (a) Sinomem Technology Limited (c) Construction & Engineering - 10.70% Abengoa SA (c) Insituform Technologies, Inc. - Class A (a) Layne Christensen Co. (a) Quanta Services, Inc. (a) Construction Materials - 1.89% Headwaters, Inc. (a) Diversified Financial Services - 1.57% Trading Emissions PLC (c) Electric Utilities - 0.84% Acciona SA (c) Electrical Equipment - 11.17% Areva (c) China High Speed Transmission (c) Gamesa Corporacion Tecnologica, S.A. (c) Nordex SE (a) (c) SMA Solar Technology AG (c) Suzlon Energy Ltd. - GDR (a)(c) Vestas Wind System A/S (a)(c) Electronic Equipment, Instruments & Components - 5.12% 5n Plus, Inc. (a)(c) Echelon Corp. (a) Maxwell Technologies, Inc. (a) Independent Power Producers & Energy Traders - 5.01% Boralex, Inc. - Class A (a)(c) Iberdrola Renovables (c) Ormat Technologies, Inc. Plutonic PowerCorp. (a) (c) Machinery - 16.55% China Valves Technology, Inc. (a) China Wind Systems, Inc. (a) Electrovaya Inc. (a)(c) ESCO Technologies, Inc. Hansen Transmission (a)(c) Kurita Water Industries Ltd. (c) Meyer Burger Technology (a)(c) Multi-Utilities - 0.74% Suez Environnement Co. (c) Oil, Gas & Consumable Fuels - 0.41% Fersa Energias Renovables S.A. (c) Semiconductors & Semiconductor Equipment - 22.12% Aixtron (c) Epistar Corp. (c) First Solar, Inc. (a) Manz Automation AG (a)(c) Rubicon Technology, Inc. (a) Trina Solar Limited - ADR (a)(c) Veeco Instruments, Inc. (a) Yingli Green Energy Holding Company Limited - ADR (a)(c) TOTAL COMMON STOCKS(Cost $28,107,483) WARRANTS - 0.00% Number of Warrants Cereplast, Inc. Expiration: December 10, 2015, Exercise Price: $4.44 (a) - TOTAL WARRANTS (Cost $0) - Shares SHORT-TERM INVESTMENTS - 3.18% Money Market Funds - 3.18% Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (b) TOTAL SHORT-TERM INVESTMENTS(Cost $766,012) Total Investments (Cost $28,873,495) - 103.04% Liabilities in Excess of Other Assets - (3.04)% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. GDR Global Depository Receipt ADR American Depository Receipt (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of June 30, 2010 (c) Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010, was as follows:* Leuthold Global Clean Technology Fund Cost of investments $ 28,874,619 Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investment at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Warrants - Money Market Funds - - Total Investments in Securities $- $- (1) Warrants are valued at $0. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Hedged Equity Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 46.12% Beverages - 0.63% Coca Cola Femsa SAB De CV - ADR $ Fomento Economico Mexicano SAB De CV - ADR Chemicals - 1.03% Olin Corp. Sherwin Williams Co. Commercial Banks - 1.53% Canadian Imperial Bank of Commerce (b) International Bancshares Corp. Popular, Inc. (a)(b) Diversified Telecommunication Services - 0.19% Telekomunikasi Indonesia Tbk PT - ADR Electronic Equipment, Instruments & Components - 2.70% Arrow Electronics, Inc. (a) Avnet, Inc. (a) Benchmark Electronics, Inc. (a) Flextronics International Ltd. (a)(b) Molex, Inc. Plexus Corp. (a) Sanmina-SCI Corp. (a) Tyco Electronics Ltd. (b) Energy Equipment & Services - 1.04% McDermott International, Inc. (a)(b) Health Care Providers & Services - 5.04% Aetna, Inc. CIGNA Corporation Coventry Health Care, Inc. (a) Humana, Inc. (a) Magellan Health Services, Inc. (a) Molina Healthcare, Inc. (a) Household Durables - 4.64% Garmin Ltd. (b) Harman International Industries, Inc. (a) Panasonic Corp. - ADR Sharp Corp. - ADR (a) Sony Corp. - ADR Whirlpool Corp. Industrial Conglomerates - 5.48% 3M Co. Carlisle Companies, Inc. General Electric Co. Koninklijke Philips Electronics N.V. - NYS Siemens AG - ADR Tyco International Ltd. (b) IT Services - 2.13% Fidelity National Information Services, Inc. Genpact Limited (a)(b) International Business Machines Corporation Sapient Corp. Leisure Equipment & Products - 0.27% Polaris Industries Inc. Machinery - 0.25% Cummins, Inc. Media - 4.15% Comcast Corp. - Class A DIRECTV - Class A (a) DISH Network Corp. - Class A Grupo Televisa SA - ADR Scripps Networks Interactive Inc. - Class A Time Warner Cable, Inc. Oil, Gas & Consumable Fuels - 0.50% Occidental Petroleum Corp. Paper & Forest Products - 3.16% Domtar Corp. (a) Fibria Celulose S.A. - ADR (a) International Paper Co. MeadWestvaco Corporation Schweitzer-Mauduit International, Inc. Pharmaceuticals - 0.65% Endo Pharmaceuticals Holdings,Inc. (a) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 7.22% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (a) Atheros Communications, Inc. (a) Broadcom Corp. - Class A Cirrus Logic, Inc. (a) Intel Corp. LSI Corp. (a) Micrel, Inc. ON Semiconductor Corp. (a) RF Micro Devices, Inc. (a) Samsung Electronics Co., Ltd. - GDR (Acquired 01/25/2010 through 6/11/2010, Cost $66,315) (a)(e) Volterra Semiconductor Corp. (a) Specialty Retail - 3.96% Best Buy, Inc. Hhgregg, Inc. (a) Lowe's Cos, Inc. Radioshack Corp. The Home Depot, Inc. Textiles, Apparel & Luxury Goods - 0.14% Fossil, Inc. (a) Tobacco - 0.51% Phillip Morris International, Inc. Transportation Infrastructure - 0.09% Grupo Aeroportuario del Sureste SAB de CV - ADR Wireless Telecommunication Services - 0.81% America Movil SAB de CV - ADR TOTAL COMMON STOCKS(Cost $2,723,734) SHORT-TERM INVESTMENTS - 0.30% Money Market Funds - 0.30% Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost 16,766 ) Total Investments (Cost $2,740,500) - 46.42% Other Assets in Excess of Liabilities - 53.58% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NYS New York Registered Shares (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. (d) All or a portion of the assets have been committed as collateral for open securities sold short. (e) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2010, the market value of these securities total $ 60,489 which represents 1.09% of total net assets. Leuthold Hedged Equity Fund Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 47.10% Biotechnology - 0.95% Onyx Pharmaceuticals, Inc. Vertex Pharmaceuticals, Inc. Capital Markets - 3.41% Greenhill & Co., Inc. MF Global Holdings Ltd. optionsXpress Holdings Inc. Stifel Financial Corp. TD Ameritrade Holding Corp. The Charles Schwab Corp. Chemicals - 1.61% Intrepid Potash, Inc. Monsanto Company Sociedad Quimica y Minera de Chile SA - ADR Commercial Banks - 2.82% Associated Banc-Corp. First Horizon National Corp. Old National Bancorp Westamerica Bancorporation Wilmington Trust Corp. Commercial Services & Supplies - 2.26% Covanta HoldingCorp. Republic Services, Inc. Waste Management Inc. Construction & Engineering - 1.88% Foster Wheeler AG (a) Granite Construction, Inc. URS Corp. Construction Materials - 2.05% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. Diversified Financial Services - 1.53% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 0.56% Korea Electric Power Corporation - ADR Energy Equipment & Services - 1.16% Key Energy Services, Inc. Weatherford International Ltd. (a) Health Care Equipment & Supplies - 0.56% Alere, Inc. Health Care Technology - 0.64% Quality Systems, Inc. Hotels, Restaurants & Leisure - 0.60% Marriott International Inc. - Class A Household Durables - 1.98% KB Home MDC Holdings, Inc. The Ryland Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 0.67% Calpine Corp. Internet Software & Services - 3.06% Equinix, Inc. GSI Commerce, Inc. IAC Inter/ActiveCorp Monster Worldwide, Inc. Rackspace Hosting, Inc. Leisure Equipment & Products - 0.75% Pool Corp. Media - 1.17% Lamar Advertising Company - Class A Thomson Reuters Corp. (a) Metals & Mining - 2.29% Harmony Gold Mining Ltd. - ADR Royal Gold, Inc. Silver Standard Resources, Inc. (a) Oil, Gas & Consumable Fuels - 4.74% Barrett Bill Corp. Consol Energy, Inc. Holly Corporation Petrohawk Energy Corporation Range Resources Corporation Tesoro Corp. Valero Energy Corp. Professional Services - 1.34% Robert Half International, Inc. Towers Watson & Co. - Class A Real Estate Investment Trusts (REITs) - 2.11% American Campus Communities, Inc. Corporate Office Properties Trust SBI MD Eastgroup Properties, Inc. Road & Rail - 0.68% Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 0.79% Formfactor, Inc. MEMC Electronic Materials, Inc. Software - 3.33% Adobe Systems, Inc. Concur Technologies, Inc. Electronic Arts, Inc. Nuance Communications, Inc. SolarWinds, Inc. Thrifts & Mortgage Finance - 1.37% People's United Financial Inc. TFS Financial Corp. Wireless Telecommunication Services - 2.79% American Tower Corp. - Class A Crown Castle International Corp. Leap Wireless International, Inc. SBA Communications Corporation - Class A TOTAL COMMON STOCKS (Proceeds $2,984,066) INVESTMENT COMPANIES - 2.95% Exchange Traded Funds - 2.95% Powershares QQQ Trust SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $181,694) Total Securities Sold Short (Proceeds $3,165,760) - 50.05% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Leuthold Hedged Equity Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Money Market Funds - - Total Investments in Securities $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Exchange Traded Funds - - Total Securities Sold Short $- $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Semiconductors & Semiconductor Equipment Industry. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Grizzly Short Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 5.72% Money Market Funds - 5.72% Fidelity Institutional Money Market Fund - Government Portfolio 0.040% (b) $ 10,932,794 TOTAL SHORT-TERM INVESTMENTS (Cost $10,932,794 ) Total Investments (Cost $10,932,794) - 5.72% Other Assets in Excess of Liabilities - 94.28% (a) TOTAL NET ASSETS - 100.00% $ 190,983,881 Percentages are stated as a percent of net assets. (a)All or a portion of the assets have been committed as collateral for open securities sold short. (b)The rate quoted is the annualized seven-day yield as of June 30, 2010. Leuthold Grizzly Short Fund Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 85.64% Biotechnology - 1.74% Onyx Pharmaceuticals, Inc. Vertex Pharmaceuticals, Inc. Capital Markets - 6.20% Greenhill & Co., Inc. MF Global Holdings Ltd optionsXpress Holdings, Inc. Stifel Financial Corp. TD Ameritrade Holding Corp. The Charles Schwab Corp. Chemicals - 2.92% Intrepid Potash, Inc. Monsanto Co. Sociedad Quimica y Minera de Chile SA - ADR Commercial Banks - 5.13% Associated Banc-Corp. First Horizon National Corp. Old National Bancorp Westamerica Bancorporation Wilmington Trust Corp. Commercial Services & Supplies - 4.11% Covanta HoldingCorp. Republic Services, Inc. Waste Management, Inc. Construction & Engineering - 3.42% Foster Wheeler AG (a) Granite Construction, Inc. URS Corp. Construction Materials - 3.71% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. Diversified Financial Services - 2.79% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 1.01% Korea Electric Power Corp. - ADR Energy Equipment & Services - 2.10% Key Energy Services, Inc. Weatherford International Ltd. (a) Health Care Equipment & Supplies - 1.03% Alere, Inc. Health Care Technology - 1.17% Quality Systems, Inc. Hotels, Restaurants & Leisure - 1.09% Marriott International Inc. - Class A Household Durables - 3.58% KB Home MDC Holdings, Inc. The Ryland Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 1.21% Calpine Corp. Internet Software & Services - 5.57% Equinix, Inc. GSI Commerce, Inc. IAC/InterActiveCorp Monster Worldwide, Inc. Rackspace Hosting, Inc. Leisure Equipment & Products - 1.36% Pool Corp. Media - 2.12% Lamar Advertising Co. - Class A Thomson Reuters Corp. (a) Metals & Mining - 4.18% Harmony Gold Mining Co., Ltd. - ADR Royal Gold, Inc. Silver Standard Resources, Inc. (a) Oil, Gas & Consumable Fuels - 8.64% Barrett Bill Corp. Consol Energy, Inc. Holly Corp. Petrohawk Energy Corp. Range Resources Corp. Tesoro Corp. Valero Energy Corp. Professional Services - 2.43% Robert Half International, Inc. Towers Watson & Co. - Class A Real Estate Investment Trusts (REITs) - 3.82% American Campus Communities, Inc. Corporate Office Properties Trust SBI MD EastGroup Properties, Inc. Road & Rail - 1.23% Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 1.42% Formfactor, Inc. MEMC Electronic Materials, Inc. Software - 6.10% Adobe Systems, Inc. Concur Technologies, Inc. Electronic Arts, Inc. Nuance Communications, Inc. SolarWinds, Inc. Thrifts & Mortgage Finance - 2.48% People's United Financial, Inc. TFS Financial Corp. Wireless Telecommunication Services - 5.08% American Tower Corp. - Class A Crown Castle International Corp. Leap Wireless International, Inc. SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Proceeds $181,019,250) INVESTMENT COMPANIES - 6.22% Exchange Traded Funds - 6.22% Powershares QQQ SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $13,074,957) Total Securities Sold Short (Proceeds $194,094,207) - 91.86% $ 175,443,209 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a)Foreign issued security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Grizzly Short Fund Cost of investments Gross unrealized appreciation - Gross unrealized depreciation - Net unrealized appreciation (depreciation) $ - *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Money Market Funds $- $- Total Investments in Securities $- $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ 163,559,028 $- $- Exchange Traded Funds - - Total Securities Sold Short $ 175,443,209 $- $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Industries Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 99.85% Aerospace & Defense - 6.12% Aselsan Elektronik Sanayi Ve Ticaret AS (a) $ Bombardier Inc. Class - B (a)(b) General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rolls Royce Group (a)(b) Teledyne Technologies, Inc.(b) Auto Components - 4.34% Cheng Shin Rubber Industry Co., Ltd. (a)(b) Lear Corp. (b) Minth Group Ltd. (a) TRW Automotive Holdings Corp. (b) Automobiles - 4.96% Dongfeng Motor Group Co. Ltd. (a) Ford Otomotiv Sanayi AS (a)(b) Honda Motor Co. (a) Hyundai Motor Co. (a) Kia Motors Corp. (a)(b) Tofas Turk Otomobil Fabrikasi AS (a)(b) Chemicals - 5.86% China Petroleum Development Co. (a)(b) Fuchs Petrolub AG (a) Hanwha Chemical Corp. (a)(b) Honam Petrochemical Corp. (a) LCY Chemical Corp. (a)(b) Commercial Services & Supplies - 0.03% K-Green Trust (a)(b) Consumer Finance - 7.23% Banco Compartamos SA de CV (a) Capital One Financial Corp. Cash America International, Inc. Credit Acceptance Corp. (b) Discover Financial Services International Personal Finance Plc (a) Provident Financial (a) Samsung Card Co. (a) Electronic Equipment, Instruments & Components - 5.70% Canon Electronics Inc. (a) Coretronic Corp. (a)(b) Halma PLC (a) Ju Teng International Holdings Ltd. (a) Kingboard Chemical Holdings Ltd. (a) Kingboard Laminates Holdings Ltd. (a) LG Display Co. Ltd. - ADR Energy Equipment & Services - 1.04% McDermott International, Inc.(b) Food & Staples Retailing - 5.20% Alimentation Couche Tard, Inc. (a)(b) Alliance Global Group Inc. (a)(b) Axfood AB (a) Delhaize Group SA (a) Koninklijke Ahold NV (a) Rallye SA (a) Health Care Equipment & Supplies - 0.25% CareFusion Corp. (b) Health Care Providers & Services - 11.59% Aetna, Inc. Amedisys, Inc. (b) AMERIGROUP Corp. (b) Cardinal Health, Inc. Community Health Systems Inc. (b) Humana, Inc. (b) McKesson Corporation Psychiatric Solutions, Inc. (b) UnitedHealth Group, Inc. Wellpoint, Inc. (b) Industrial Conglomerates - 7.81% Carlisle Companies, Inc. CJCorp. (a) Discount InvestmentCorp. (a) General Electric Co. Hutchison Whampoa Ltd. (a) Jardine Strategic Holdings Ltd. (b) Keppel Corp. Ltd. (a) MMC Corporation Berhad (a) NWS Holdings Ltd. (a) Reunert Ltd. (a) Insurance - 2.93% Endurance Specialty Holdings Ltd. (a) Hannover Rueckversicherung AG (a) Transatlantic Holdings, Inc. Internet Software & Services - 2.17% Akamai Technologies, Inc. (b) IT Services - 1.43% Wipro, Ltd. - ADR Media - 11.71% CBS Corp. Comcast Corp. - Class A Daiichikosho Co. Ltd. (a) DISH Network Corp. - Class A Metropole Television SA (a) Naspers Ltd. (a) News Corp. ProSiebenSat.1 Media AG (a) The Walt Disney Co. TV Azteca, S.A. de CV (a) Viacom, Inc. - Class B (b) Paper & Forest Products - 7.47% China Forestry Holdings Ltd. (a) Domtar Corp. (b) Holmen AB (a) International Paper Co. MeadWestvaco Corporation Semapa-Sociedade de Investimento e Gestao (a) Sino-Forest Corp. (a)(b) Suzano Papel e Celulose SA (a)(b) Svenska Cellulosa AB (a) Road & Rail - 5.91% Canadian Pacific Railway Ltd. (a) ComfortDelgro Corp. Ltd. (a) CSX Corp. Globaltrans Investment PLC - GDR (b) Nippon Konpo Unyu Soko Co. Ltd. (a) Sankyu, Inc. (a)(b) Specialty Retail - 7.10% AutoNation,Inc. (b) CarMax, Inc. (b) Collective Brands, Inc. (b) Delek Automotive Systems Ltd. (a) Dufry Group - BDR (b) Jo-Ann Stores, Inc. (b) K's Holdings Corp. (a) WH Smith PLC (a) Wireless Telecommunication Services - 1.00% America Movil SAB de CV - ADR TOTAL COMMON STOCKS (Cost $1,605,868) SHORT-TERM INVESTMENTS - 1.89% Money Market Funds - 1.89% Fidelity Institutional Money Market Fund - Government Portfolio 0.04%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost $29,154 ) Total Investments (Cost $1,635,022) - 101.74% Liabilities in Excess of Other Assets - (1.74)% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt BDR Brazilian Depository Receipt GDR Global Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010, was as follows*: Leuthold Global Industries Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation * Because tax adjustments are calculated annually and the Fund commenced operations on May 17, 2010, the above table does not include any tax adjustments. Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Investment at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ 1,539,335 $- $- Money Market Funds - - Total Investments in Securities $ 1,568,489 $- $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Leuthold Funds, Inc. By (Signature and Title)/s/ Steven C. Leuthold Steven C. Leuthold, President Date8/23/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Steven C. Leuthold Steven C. Leuthold, President Date 8/23/2010 By (Signature and Title)*/s/ Holly J. Weiss Holly J. Weiss, Treasurer Date 8/23/2010 * Print the name and title of each signing officer under his or her signature.
